     Case 3:19-cr-00245-M Document 73 Filed 05/26/20              Page 1 of 13 PageID 661



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA                             NO. 3:19-CR-245-M

v.                                                   ECF

TIMOTHY BERNARD TANNER

        GOVERNMENT’S RESPONSE TO TANNER’S MOTION TO CONTINUE

        The government opposes Tanner’s motion to continue because (a) the government

believes the Court can safely resume trials at this time—particularly trials like this one,

which involves a single defendant and will be very limited in terms of duration—and

(b) the defense’s fair-representation argument is premature and likely unfounded, and his

other legal arguments similarly fail.

1.      The government supports the Court’s decision to resume trials.

        As to Tanner’s first set of concerns—the practicalities of the trial and keeping the

participants as safe as possible—several reasons support resuming trials. First, the

government notes that the COVID-19 cases in Dallas County have followed a downward

trend in the past week, which is encouraging in terms of the feasibility of resuming trials

at this point. 1 Second, the government is confident that the Court plans to implement

procedures that will ensure, to the greatest extent possible, the safety of everyone



1
  Dallas County Reports 171 New Coronavirus Cases on Memorial Day, Continuing Declining Trend,
Dallas Morning News, updated May 26, 2020, available at https://www.dallasnews.com/news/public-
health/2020/05/25/dallas-county-reports-171-new-coronavirus-cases-on-memorial-day-continuing-lower-
trend/.


                                                 1
     Case 3:19-cr-00245-M Document 73 Filed 05/26/20             Page 2 of 13 PageID 662



involved and will, at the same time, enable the justice system to continue to operate.

Third, the government anticipates that the trial in this case will be very short, and

therefore any risk of exposure will be limited. Fourth, many of the safety concerns the

defense has identified will not be completely eliminated until there is a vaccine, cure, or

treatment for COVID-19, and it simply is not possible or practical to put trials on hold

indefinitely for a year or more until one of those remedies arrives; rather, the government

supports the Court exploring measures that allow jury trials to continue as safely as

possible during this time.

        Finally, in terms of defense counsel’s possible exposure to COVID-19, he

explained that his wife tested negative for the virus, and therefore it appears unlikely that

she or their baby had COVID-19. But in any event, he does not state in the motion how

long ago his wife and baby were sick. It sounds very possible that, by the time of trial,

several days would have elapsed from the time of any exposure. His wife’s and baby’s

past illness therefore would not prevent the trial going forward on June 1.

        In sum, the practical concerns Tanner has offered are not insurmountable

obstacles, and the best option at this time is to resume trials with protocols in place to

ensure, to the greatest extent possible, participants’ safety.

2.      The defense’s fair-representation argument and related legal arguments are
        premature and likely unfounded.

        As to the defense’s second set of concerns—relating primarily to fair

representation on the jury venire and other legal rights—these appear premature, are

likely overstated, and are capable of resolution without postponing the trial.


                                               2
  Case 3:19-cr-00245-M Document 73 Filed 05/26/20             Page 3 of 13 PageID 663



       A.     Right to a trial by jury from a fair cross-section of the community

       Tanner alleges a violation of the fair cross-section requirement under 28 U.S.C.

§ 1861 (the Jury Selection and Service Act or JSSA) and under the Sixth Amendment.

(Motion at 17-21.) Before the Court has even assembled the venire, Tanner claims that

“[j]ury summonses issued during the peak of the pandemic probably cannot produce a

lawful section of the community.” (Motion at 18.) Tanner’s claim fails because (1) it is

premature; (2) he has not demonstrated any failure to comply with the JSSA; (3) he

cannot meet the second or third prongs of the applicable fair cross-section test; and

(4) both the JSSA and the District’s Jury Plan already address the need for calling

additional jurors when there is an unanticipated shortage of same. As a result, Tanner’s

fair cross-section claim must fail.

              i.     Tanner’s claim is premature.

       Tanner alleges that the Court “probably cannot” call a lawful venire, that the

virus’s impact on the community “will almost certainly manifest” in the response rates to

summonses, that the group of people who answer the summonses “certainly” will not

resemble that produced by the Court’s pre-virus selection plan, and that convening a jury

is “likely to produce an unrepresentative sample of the Dallas Division.” (Motion at 18-

20.) These claims are unfounded, speculative, and premature. A fair cross-section

claim cannot arise before the venire is even called—at minimum, the second and third

prongs of the fair cross-section test require showing a pattern of venires that lack fair and

reasonable representation based on a systematic exclusion of same. See Duren v.



                                              3
    Case 3:19-cr-00245-M Document 73 Filed 05/26/20                      Page 4 of 13 PageID 664



Missouri, 439 U.S. 357, 360 (1979). Furthermore, a defendant cannot establish a prima

facie violation of the fair cross-section requirement by relying solely on the composition

of the venire at his own trial. United States v. Olaniyi-Oke, 199 F.3d 767, 773 (5th Cir.

1999); McGinnis v. Johnson, 181 F.3d 686, 690 (5th Cir. 1999) (“[A] one-time example

of underrepresentation of a distinctive group wholly fails to meet the systematic

exclusion element of Duren.”). 2 As a result, Tanner’s claim is entirely premature and

should be rejected.

                ii.      Tanner has not demonstrated any substantial failure to comply
                         with the JSSA.

        “To obtain relief under the Jury Act, a defendant must prove a ‘substantial failure’

to comply with the Act’s provisions, a substantial failure being one that destroys the

random nature or objectivity of the selection process.” Olaniyi-Oke, 199 F.3d at 772.

The “happenstance” of a disproportionate jury venire is simply not enough to prevail

under the Jury Act—not every venire will match the proportions of minorities in the

community, given the nature of random selection and the size of the sample. Id.

        Tanner’s claim fails to challenge the selection process—“which is what § 1867 is

designed for”—and instead alleges that his venire might fail to represent a fair cross-

section of the community. See id. The defendant in Olaniyi-Oke similarly alleged that

his venire had “too few” minorities. After noting that every venire would not match the


2
  Tanner’s own cited authorities confirm as much. See United States v. Snarr, 704 F.3d 368, 385-86 (5th
Cir. 2013) (rejecting the defendants’ conclusory statements regarding a fair cross-section violation at their
own trial because they failed to provide statistical data as to the representation of the relevant group on
venires or in the community at large); United States v. Hemmingson, 157 F.3d 347, 359 (5th Cir. 1998)
(“The happenstance of a disproportionately white jury is simply not enough to prevail under the Act.”).


                                                     4
  Case 3:19-cr-00245-M Document 73 Filed 05/26/20             Page 5 of 13 PageID 665



proportions of minorities in the community based on the nature of randomness, the Fifth

Circuit held that the defendant’s claim was not cognizable under the JSSA because no

showing was made of any failure to comply with the statute.

       This Court should reach the same result. Tanner claims that “the act of sending a

summons at the peak of a pandemic ‘destroys the random nature’ of jury selection.”

(Motion at 20.) But he fails to identify any provision of the JSSA that would be

violated, and in fact endorses the District Jury Plan as “carefully calibrated to produce a

fair cross-section of the community.” (Motion at 19.) As a result, Tanner has presented

no cognizable claim under the JSSA.

              iii.   Tanner cannot meet the second or third prongs of the fair cross-
                     section test.

       The Sixth Amendment and Due Process Clause of the Fifth Amendment both

require that juries be drawn from a “fair cross-section” of the community. See Berghuis

v. Smith, 559 U.S. 314, 319 (2010); Duren, 439 U.S. at 360; Taylor v. Louisiana, 419

U.S. 522 (1975); United States v. Williams, 264 F.3d 561, 567-68 (5th Cir. 2001).

“However, this does not mean that the Constitution guarantees a ‘jury of any particular

composition.’” Paredes v. Quarterman, 574 F.3d 281, 289 (5th Cir. 2009). To establish

a prima facie violation of the fair cross-section requirement, a defendant must

demonstrate the following three prongs, commonly referred to as the Duren test:

       (1) that the group alleged to be excluded is a “distinctive” group in the
           community;




                                              5
  Case 3:19-cr-00245-M Document 73 Filed 05/26/20               Page 6 of 13 PageID 666



       (2) that the representation of this group in venires from which juries are selected is
           not fair and reasonable in relation to the number of such persons in the
           community; and

       (3) that this underrepresentation is due to systematic exclusion of the group in the
           jury-selection process.

Berghuis, 559 U.S. at 319 (citing Duren, 439 U.S. at 364); Olaniyi-Oke, 199 F.3d at 773;

United States v. Quiroz, 137 F. App’x 667, 670 (5th Cir. 2005). The Fifth Circuit has

held that a defendant’s failure to meet any one of these elements defeats the fair cross-

section claim. Williams, 264 F.3d at 568-69.

       The defendant’s initial burden is to demonstrate the percentage of the community

made up of the group alleged to be underrepresented in relation to the percentage of that

group in the jury venires. See United States v. Sanders, 2014 WL 2600340, at *2–3

(W.D. La. June 9, 2014) (noting that “absolute disparity” is an appropriate way to

measure the proportion of jury-eligible members of a distinctive group in the community

versus its representation in jury venires). Tanner attempts to meet this burden through

the report of Dr. Rogelio Saenz. (See Motion Ex. C.) There, Dr. Saenz opines that

“Latinos and Blacks in the region have been disproportionately hurt by the pandemic.”

(Ex. C at 16.) This report postulates that “it is likely that they are less likely to be able to

appear for jury summons” and that “there is the real potential for Latinos and Blacks to

be underrepresented in the jury pool in the midst of the COVID-19 pandemic.” (Id.)

But the data presented in Exhibit C fails to demonstrate that the representation of Latino

and Black individuals in venires from which juries are selected is not fair and reasonable

in relation to the representation of these groups in the community. See Berghuis, 559



                                               6
  Case 3:19-cr-00245-M Document 73 Filed 05/26/20                Page 7 of 13 PageID 667



U.S. at 319. And the report underscores that any fair cross-section claim at this juncture

amounts to mere guesswork—with Dr. Saenz opining that Latino and Black individuals

are likely to be less likely to appear for the jury venire, and that there is a potential for

underrepresentation. This type of data and analysis cannot meet the second Duren prong

and Tanner’s claim fails for that reason alone.

       Nonetheless, district courts in the Eastern District of Louisiana repeatedly rejected

similar claims following Hurricane Katrina—that minority displacement from the

hurricane caused a systemic underrepresentation in its Jury Selection Plan—relying on

the third Duren prong. See, e.g., United States v. Haynes, 2006 WL 1236059, *1 at n.1

(E.D. La. May 3, 2006) (listing cases). In Haynes, the district court first noted that

“even assuming for purposes of this motion that African-Americans were displaced

disproportionately by the storm, the defendant cannot establish the second requirement,

that the representation of African-Americans in venires from which juries are selected is

not fair in relation to the number of such persons in the community.” Id. at *2. But

even if the defendant had demonstrated underrepresentation, he failed to demonstrate that

it was the result of systematic exclusion on the government’s part. “There is systematic

exclusion when the under representation is due to the system of jury selection itself,

rather than external forces.” Id. (quoting United States v. Rioux, 97 F.3d 648 (2d Cir.

1996)) (citing cases in which demographic changes, bad weather, and natural disasters

resulted in underrepresentation in the jury venire but did not amount to constitutional

violations). The court ultimately held that “[i]n this case, any under representation, if it



                                                7
  Case 3:19-cr-00245-M Document 73 Filed 05/26/20              Page 8 of 13 PageID 668



exists, was caused by natural disaster, and not by any systematic flaw or subjectivity in

the Jury Selection Plan.” Id. at *3.    As a result, the court denied the defendant’s motion

to quash the venire and to stay the trial proceedings.

       Likewise, in United States v. Dixon, 2006 WL 278258, *2-6 (E.D. La. Feb. 3,

2006), the district court noted that an expert statistical report on the proportion of African

Americans displaced by the three hardest hit parishes following Katrina would

“contribute nothing toward proving a disproportion between the percentage of African-

Americans eligible for jury duty in the community and the percentage in the defendant’s

jury venire,” which had yet to be assembled. Id. at *4. However, its ultimate denial of

the jury challenge turned on the defendant’s failure to establish the third Duren prong

because “[w]here external forces rather than the operation of the selection process have

caused an underrepresentation, the Sixth Amendment has not been read to impose an

affirmative duty on the courts to remedy that disparity.” Id. at *5. The court explained:

       Hurricane Katrina’s devastation and any resulting demographic shifts that
       result in a changing jury composition are manifestly external factors. They
       do not result from systematic exclusion of the displaced. Therefore,
       defendant cannot satisfy the third prong of the Duren analysis and cannot
       succeed in a Sixth Amendment claim.

Id. Similarly, the COVID-19 pandemic, a natural disaster in its own right, would fail to

give rise to a fair cross-section claim under the third prong of the Duren test, even if




                                              8
    Case 3:19-cr-00245-M Document 73 Filed 05/26/20                    Page 9 of 13 PageID 669



Tanner could demonstrate a statistically significant underrepresentation of minority

groups in the venires (which he has not). 3

                iv.     The JSSA and the District Jury Plan already address the
                        potential juror shortage.

        Finally, the JSSA and the District Jury Plan both address a scenario in which there

is an unanticipated shortage of available petit jurors. See 28 U.S.C. § 1866(f); Jury Plan

at Section XIII. Specifically, the Jury Plan provides that “[w]hen there is an

unanticipated shortage of available petit jurors drawn from any division’s qualified jury

wheel, the Duty Judge may require the marshal to summon a sufficient number of

additional petit jurors selected at random from the qualified jury wheel of that division.”

Jury Plan at Section XIII. And the JSSA provides that “[w]hen there is an unanticipated

shortage of available petit jurors drawn from the qualified jury wheel, the court may

require the marshal to summon a sufficient number of petit jurors selected at random

from the voter registration lists, lists of actual voters, or other lists specified in the plan,


3
  See also Hearn v. Cockrell, 73 F. App’x 79, 2003 WL 21756441, at *1, *6 (5th Cir. Jun. 23, 2003). In
Hearn, the defendant sought a certificate of appealability on, inter alia, whether Dallas County violated
his right to an impartial jury consisting of a cross-section of the community because “Dallas County pays
jurors only five dollars per day, which results in Hispanics, persons 18 to 34 years old, and persons from
households with incomes under $35,000 being underrepresented in venires and juries.” Id. at *5. The
Fifth Circuit noted that the defendant could not point to any constitutional or legal provision that
explicitly excluded a distinctive group. Id. Instead, he pointed to an “indirect consequence of the low
daily fee paid to jurors.” Id. at *6. In denying the COA, the Court explained:

        Defendants are not entitled to a jury, jury wheel, pool of names, panel, or venire of any
        particular composition, and there is no requirement that those bodies “mirror the
        community and reflect the various distinctive groups in the population.” For this reason,
        the underrepresentation alleged by Hearn is not unconstitutional.

Id. at *6; see also Hall v. Tanner, 2019 WL 6896890, at *9 (E.D. La. Nov. 27, 2019) (explaining that the
defendant must establish that a large discrepancy occurred not just occasionally but in every weekly
venire over some significant period to establish systematic underrepresentation).


                                                    9
 Case 3:19-cr-00245-M Document 73 Filed 05/26/20               Page 10 of 13 PageID 670



in a manner ordered by the court consistent with sections 1861 and 1862 of this title.”

28 U.S.C. § 1866(f). Thus, if the Court determines that an insufficient number of jurors

has responded for the venire due to COVID-19, the Plan simply directs that additional

jurors be summoned. No fair cross-section claim can be premised on some potential

“abnormally low” response rate as a result. (See Motion at 21.)

       B.      Tanner’s other claims.

       Right to effective assistance. Defense counsel argues that he might render

ineffective assistance because of his preoccupation with preserving his own health.

(Motion at 4.) The government believes that defense counsel will, consistent with his

ethical obligations, render effective assistance of counsel. On that note, criminal defense

counsel have been appearing in all types of hearings, including initial appearances,

detention hearings, and sentencings, since the start of COVID-19’s spread. Given the

protocols the Court will institute to ensure safety and the brevity of this single-defendant

trial, defense counsel’s concerns about his own performance simply cannot support a

continuance.

       Right to compulsory process, to present evidence, to confrontation, and to

testify. Tanner’s concerns about his witnesses appearing at trial, (see Motion at 23-26),

are, at best, premature, and are also likely unfounded. As with the other logistics of a

trial right now, the Court will set protocols that ensure, to the greatest extent possible, the

safety of witnesses, and defense counsel can explain those protocols to the witnesses

before trial to allay their concerns. And in terms of counsel’s concerns about the



                                              10
  Case 3:19-cr-00245-M Document 73 Filed 05/26/20               Page 11 of 13 PageID 671



witnesses’ nervousness to testify, witnesses are often nervous about testifying for all sorts

of reasons, and yet they still testify in satisfaction of a defendant’s constitutional rights.

The government expects the same to occur here.

       In terms of the defense’s concerns about the jury’s ability to evaluate a witness’s

or the defendant’s credibility if the defendant or witness wears a mask when he or she is

testifying, (see Motion at 22-24), masks will likely be a facet of the Court’s trial and

hearing protocol as a safety measure for the long term, and thus this is not something that

a few weeks’ continuance will eliminate. Masks are also not an impediment to the jury’s

evaluation of credibility—the jury will still able to observe the defendant’s or witness’s

demeanor and hear his or her voice, both of which are sufficient to allow the jury to judge

a witness’s credibility. And if the Court determines that masks are an impediment, it

could have the witnesses wear face shields instead of masks while they testify.

Relatedly, the Court could have the defendant wear a face shield or other clear covering

instead of a mask while he is present in the courtroom. Again, these logistical

considerations can be solved and do not warrant putting off trials for a year or more while

COVID-19 remains present in the community.

       Right to trial by jury. Tanner’s concerns about the jury’s inability to pay

attention to the evidence and witnesses and the potential for the jury to rush to verdict so

they can evacuate the federal building, (see Motion at 28), are overblown. The Court

will explain to the jurors their solemn obligation to evaluate the evidence and testimony

and that they much reach the verdict that the testimony and evidence—and not outside



                                               11
 Case 3:19-cr-00245-M Document 73 Filed 05/26/20               Page 12 of 13 PageID 672



concerns—dictate. And again, the Court will implement ways to protect the jury during

deliberations so that the jurors will not fear for their safety in a way that would pose an

incentive to rush to verdict. The fact that the evidence in this case is simple and

straightforward, the single charge is uncomplicated, and the case involves only one

defendant further eliminate the possibility that the jury will feel pressured to rush to

verdict and will instead feel that it can safely put in the time to reach a proper verdict—

whether it be guilty or not guilty.

       State-created danger. Finally, Tanner argues that requiring him to attend his

trial would violate due process by subjecting him to a state-created danger. (Motion at

29-30.) But he cites only out-of-circuit cases to support the existence of this doctrine,

which, as another district court recently noted, the Fifth Circuit has not adopted:

       [W]hile the Fifth Circuit has previously outlined the applicable test for the
       state-created danger theory, it has never adopted the theory. Morin v.
       Moore, 309 F.3d 316, 321-22 (5th Cir. 2002) . . . . The Fifth Circuit has
       actually declined to adopt the state-created danger theory on multiple
       occasions. See, e.g., Keller v. Fleming, ––– F.3d –––, 2020 WL 831757, at
       *7 (5th Cir. Feb. 20, 2020) (“[T]he Fifth Circuit has never recognized [the]
       ‘state-created-danger’ exception.”); Doe v. Columbia-Brazoria Indep. Sch.
       Dist., 855 F.3d 681, 688 (5th Cir. 2017) (“Panels [in this circuit] have
       repeatedly noted the unavailability of the [state-created danger] theory.”).
       Thus, . . . it has never been recognized as a viable theory for recovery in the
       Fifth Circuit.

Robinson v. Webster Cty., Miss., 2020 WL 1180422, at *9 (N.D. Miss. Mar. 11, 2020).

And even if the Fifth Circuit recognized this doctrine, Tanner has cited nothing to support

that a district court’s scheduling of a criminal trial creates a state-created danger, and

regardless, the Court is taking measures to insure the defendant’s and all other



                                              12
 Case 3:19-cr-00245-M Document 73 Filed 05/26/20             Page 13 of 13 PageID 673



participants’ safety and thus there is no unreasonable risk to Tanner. This, too, is not a

ground for continuance.

       In sum, the government supports denial of Tanner’s motion to continue.

                                          Respectfully submitted,

                                          ERIN NEALY COX
                                          UNITED STATES ATTORNEY

                                          s/ John J. Boyle
                                          John J. Boyle
                                          Assistant United States Attorney
                                          Texas State Bar No. 00790002
                                          1100 Commerce Street, Third Floor
                                          Dallas, TX 75242
                                          Telephone: 214.659.8617
                                          Email: John.Boyle2@usdoj.gov



                              CERTIFICATE OF SERVICE
        I certify that on May 26, 2020, I electronically filed this document with the Clerk
for the United States District Court, Northern District of Texas, using the electronic case
filing (“ECF”) system. The ECF system will send a “Notice of Electronic Filing” to all
parties/counsel for record who have consented in writing to accept the Notice as service
of this document by electronic means.

                                                  s/ John J. Boyle
                                                  John J. Boyle
                                                  Assistant United States Attorney




                                             13
